DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A1 in the reply filed on 11/18/2020 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Praca et al. (US 2017/0353146) in view of Schimelpfenig et al. (US 2018/0175783).
Regarding claim 1, Praca et al. discloses a solar tracking system comprising: 
a solar array (see tables 12 of solar panels 28 shown in figs. 1-3 and 8, [0039-0040]);
a plurality of support beams (see support beams 34, figs. 2-3, 8, 11, [0044]) configured to support the solar array (see figs. 2-3 and 8); 
a torque tube coupled to the plurality of support beams (see shaft 42 and shaft 16, figs. 1-11); 
a base (or support structure 18 of mounting posts 20 and 22, figs. 1-3, 8 and 11, [0039]) configured to rotatably support the torque tube (see figs. 1-3, 8 and 11); and
an articulation system configured to rotate the torque tube relative to the base, wherein the articulation system comprising:
a first tube (see cutout 77 with joint 44 or 46 at end 66 in figs. 4-6, or cutout 69 with joint 44 or 46 at end 68 in figs. 7-8, 9A, 10-11),
a first tube support (see bearing 124 shown in figs. 3A and 9A or bearing 358 in figs. 13A-B) disposed on the base and configured to slidably support the first helical tube (see figs. 3A, 9A, 13-A-B); and
a gearbox (30, figs. 2-4, 6, 8, 9A, 10-11, or figs. 12-13) in mechanical communication with the first tube (see figs. 4-11), wherein actuation of the gearbox causes the first tube to translate within the first tube support, the first tube support configured to rotate the first helical tube as the first tube is translated therein to cause a corresponding rotation of the solar array, because the first tube is the extension of the rotating shaft of the gearbox that is used to rotate the solar array and the first tube support is a bearing (see figs. 2-11).
Praca et al. teaches the first tube (e.g. cutout 77 and joint 44 or 46 at end 66, or cutout 69 at end 68 with joint 44 or 46, figs. 7-8, 9A and 10-11) having the matching configuration (e.g. square) as the torque tube (shaft 42 and shaft 16), and the first tube is a portion or section of a continuous torque tube (e.g. rotating shaft) of the entire solar array (see figs. 2-11).
The reference does not teach the first tube having a helix configuration so that the first tube is a first helical tube and the first tube support is a first helical tube support.
Schimelpfenig et al. teaches a (continuous) torque tube (of the entire solar array) with a helix-configuration allowing the PV modules (or solar panels) of the solar array face in different directions ([0058]) for improved wind dynamics, improved efficiencies under low solar insolation or shaded conditions, improved misalignment tolerances due to installation imperfections, improved balancing of stress and inhibition of wind vortices forming across a PV array ([0069-0070]).
. 

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over modified Praca et al. (US 2017/0353146) as applied to claim 1 above, and further in view of Strassberg (US Patent 3,055,230).
Regarding claim 2, modified Praca et al. discloses a solar tracking system as in claim 1 above.
Modified Praca et al. does not explicitly show the first helical tube having a helix configuration define a helical portion that follows a helical arc wound about a longitudinal axis defined by the first helical tube.
Strassberg shows a helical tube (or crew shaft 1) having a helix configuration (or screw configuration) define a helical portion that follows a helical arc wound about a longitudinal axis defined by the helical tube (see fig. 1).


Regarding claim 3, modified Praca et al. discloses a solar tracking system as in claim 2 above, wherein Praca et al. discloses the first helical tube support is a bearing (see claim 1 above).
Modified Praca et al., and more specifically Praca et al., does not teach the bearing including a plurality of rollers rotatably supported thereon, the plurality of rollers configured to abut an outer surface of the helical portion of the first helical tube.
Strassberge teaches a bearing for a helical tube (or screw 1 with helix configuration) comprising a plurality of rollers (15 and 16, figs. 1 and 9; col. 3, lines 22-25) rotatably supported thereon and configured to abut an outer surface of the helical portion of the helical tube (or screw 1, see figs. 1 and 9). Strassberge teaches such bearing would reduce friction to minimum and produce an assembly (screw and bearing) that is resistant to wear and capable of withstanding considerable loads and able to work at high speed without the risk of resonance vibration being set up (see col. 1, lines 21-22 and 46-50).
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of modified Praca et al. by using the helical tube support (or bearing) including a plurality of rollers rotatably supported and configured to abut an outer surface of the 

Regarding claim 4, modified Praca et al. discloses a solar tracking system as in claim 3 above, wherein Praca et al. teaches the articulation system includes a second helical tube coupled to the torque tube (e.g. 69 if 77 at end 66 is the first helical tube, or 77 at end 66 if the 69 at end 68 is the first helical tube) and a second helical tube support (or bearing 124 connected to shaft 42 or 16, [0081], fig. 9A) disposed on the base (18 of mounting posts 20 and 22, see fig. 9A) and configured to slidably support the second helical tube (see fig. 9A).

Regarding claim 5, modified Praca et al. discloses a solar tracking system as in claim 4 above, wherein Strassberge shows a helical tube (or crew shaft 1) having a helix configuration (or screw configuration) define a helical portion that follows a helical arc wound about a longitudinal axis defined by the helical tube (see fig. 1, also see claim 2 above). Therefore, the second helical tube of modified Praca et al. defines a helical portion that follows a helical arc wound about a longitudinal axis defined by the second helical tube.

Regarding claim 6, modified Praca et al. discloses a solar tracking system as in claim 5 above, wherein Strassberge teaches a helical tube support (or bearing) includes a plurality of rollers rotatably supported thereon, the plurality of rollers configured to abut an outer surface of the helical portion of the helical tube (see claim 3 above). Therefore, in modified Praca et al., the 
Regarding claim 7, modified Praca et al. discloses a solar tracking system as in claim 6 above, wherein Praca et al. teaches the articulation system includes a power screw (see gearbox shaft 64 in figs. 4-7 or 350 in figs. 12-13) extending between a first end portion and a second end portion opposite to the first end (e.g. end portions of the gearbox shaft without no cutout 77 or 69, see figs. 4-7 and 12-13) and the power screw rotatably coupled to the gearbox (see figs. 4-7 and 12-13 as the power screw is the gearbox shaft 64) with the first end being coupled to the first helical tube (e.g. 77 or 69 ) and the second end being coupled to the second helical tube (e.g. 69 or 77, see figs. 4-7 and 12-13), wherein power screw is a section or a portion of the continuous torque tube of the entire solar array (see figs. 1-11). The continuous torque tube of the entire solar array has a helix configuration, screw configuration with threads, in modified Praca et al. (see fig. 1 of Strassberge, and claim 2 above). Therefore, in modified Praca et al., the first end portion of the power screw is threadably coupled to the first helical tube and the second end portion of the power screw is threadably coupled to the second helical tube, because the continuous torque tube of the entire solar array has helix configuration, or screw with threads configuration.

Regarding claim 8, modified Praca et al. discloses a solar tracking system as in claim 7, wherein the power screw defines a first threaded outer surface adjacent the first end portion and a second threaded outer surface adjacent the second end portion because the continuous torque tube of the entire solar array having the helix configuration, or screw with threads.

However, Schimelpfenig et al. teaches rotating the torque tube (120) at a first angular direction (162, fig. 6) and a second angular direction (164, fig. 6) opposite to the first angular direction (see fig. 6) by using the torque tube with helix configuration so that photovoltaic modules face different directions ([0057]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the system of modified Praca et al. by having the first threaded portion is threaded in an opposite direction to the second threaded end portion to rotate the torque tube in the first angular direction and the second angular direction as suggested by Schimelpfenig et al. In such modification, the power screw draws the first and second helical portions toward one another in the first direction of rotation and pushes the first and second helical portion away from one another in the second direction of rotation because the rotations are of opposite directions.

Regarding claim 9, modified Praca et al. discloses a solar tracking system as in claim 8 above.
Modified Praca et al. does not explicitly discloses the helical portion of the first and second helical tubes is configured to rotate the first and second helical tubes approximately 100 degrees over a length of approximately 35 inches.


In addition. Schimelpfenig et al. discloses twisting the torque tube to achieve advantages such as improved wind dynamics, improved efficiencies under low solar insolation or shaded conditions, improved misalignment tolerances due to installation imperfections, improved balancing of stresses and inhibition of wind vortices ([0069]). Therefore, the advantages disclosed by Schimelpfenig et al. are variables that can be modified by configuring the helical portion of the first and second helical tubes to rotate the first and second helical tubes approximately 100 degrees over a length of approximately 35 inches. For that reason, the configuration of the helical portion of the first and second helical tubes to rotate the first and second helical tubes approximately 100 degrees over a length of approximately 35 inches would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected result, the configuration cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the configuration of the helical portion of the first and second helical tubes to rotate the first and second helical tubes approximately 100 degrees over a length of approximately 35 inches in the system of modified Praca et al. to obtain the desired advantages disclosed by Schimelpfenig et al.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim In re Aller, 105 USPQ 223)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Praca et al. (US 2017/0353146) as applied to claim 6 above, and further in view of Cowles, JR. et al. (US 2016/0327091).
Regarding claim 10, modified Praca et al. discloses a solar tracking system as in claim 6 above, wherein Strassberge discloses roller bearing comprising the plurality of rollers to accommodate straight edged protrusion (see figs. 1 and 9).
Modified Praca et al. does not disclose the plurality of rollers defines an hourglass profile.
Cowles, JR. et al. teaches a roller bearing defines an hour glass profile for accommodate curved protrusion (see figs. 9-11, title) to improve stress profile ([0034]) when the bearings are operated at high loads ([0003]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the system of modified Praca et al. by having plurality of rollers defines an hourglass profile as taught by Cowles, JR. et al., because Cowles, JR. et al. teaches such hourglass profile would accommodate curved protrusion to improve stress profile when the bearings are operated at high loads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726